                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                  ***
                 7     U.S. BANK, N.A.,                                     Case No. 2:15-CV-1527 JCM (CWH)
                 8                                          Plaintiff(s),                    ORDER
                 9            v.
               10      SFR INVESTMENTS POOL 1, LLC,
               11                                         Defendant(s).
               12
               13            Presently before the court is plaintiff U.S. Bank, N.A.’s (“U.S. Bank”) motion for
               14     reconsideration (ECF No. 98), which follows remand from the Ninth Circuit. Defendant SFR
               15     Investments Pool 1, LLC (“SFR”) filed a response. (ECF No. 101). U.S. Bank did not file a reply
               16     and the time to do so has passed.
               17     I.     Facts
               18            This case involves a dispute over real property located at 2830 Bridleton Avenue, North
               19     Las Vegas, Nevada, 89081 (the “property”). (ECF No. 1)
               20            Vichearith Khuon purchased the property on July 21, 2005. (ECF No. 81-3). Khuon
               21     financed the purchase with a loan in the amount of $276,150.00 from Universal American
               22     Mortgage Company, LLC (“Universal”). (ECF No. 81-5). Universal secured the loan with a deed
               23     of trust, which it recorded on July 25, 2005. Id. The deed of trust identifies Universal as the
               24     lender, Stewart Title Company as the trustee, and Mortgage Electronic Registration Systems, Inc.
               25     (“MERS”) as the beneficiary as nominee for the lender and lender’s successors and assigns. Id.
               26     On December 15, 2011, U.S. Bank acquired all beneficial interest in the deed of trust. (ECF No.
               27     1).
               28

James C. Mahan
U.S. District Judge
                1            On November 17, 2009, Azure Manor/Rancho de Paz Homeowners Association (“Azure”),
                2     through its agent Alessi & Koenig, LLC (“A&K”), recorded a notice of delinquent assessment lien
                3     (the “lien”) against the property for Khuon’s failure to pay Azure in the amount of $1,347.14.
                4     (ECF No. 81-10). On January 14, 2010, Azure recorded a notice of default and election to sell
                5     pursuant to the lien, stating an amount due of $2,187.14. (ECF No. 81-15).
                6            On November 5, 2010, U.S. Bank’s predecessor in interest requested from Azure the
                7     superpriority amount of the lien. (ECF No. 80-16). On November 9, 2010, Azure provided a
                8     payoff ledger of Khuon’s delinquent payment history. (ECF No. 80-3). The payoff ledger shows
                9     an outstanding balance of $4,481.44, but does not state what portion of the balance constitutes the
              10      superpriority portion of the lien. Id. The ledger also does not include charges for maintenance
              11      and nuisance abatement. Id. The ledger does state, however, that Azure’s monthly assessments
              12      against the property were $55.00. Id.
              13             U.S. Bank’s predecessor in interest used the ledger to calculate the superpriority amount
              14      as $495.00, the sum of nine months of assessments. Id. On December 2, 2010, U.S. Bank’s
              15      predecessor in interest sent a letter and a check in that amount to Azure. Id. The letter explained
              16      that the check was the sum of nine months of common assessments and intended to pay off the
              17      superpriority portion of the lien. Id. Azure rejected the check without explanation. Id.
              18             On August 14, 2012, Azure recorded a notice of trustee’s sale against the property, stating
              19      an amount due of $5,651.44. (ECF No. 81-21). On September 12, 2012, Azure sold the property
              20      in a nonjudicial foreclosure sale to SFR in exchange for $7,500. (ECF No. 81-28). On September
              21      24, 2012, SFR recorded the foreclosure deed with the Clark County recorder’s office. Id.
              22             On August 11, 2015, U.S. Bank initiated this action, asserting two causes of action: (1)
              23      quiet title/declaratory judgment against SFR; and (2) permanent and preliminary injunction against
              24      SFR. (ECF No. 1). On July 5, 2018, the court granted SFR’s motion for summary judgment (ECF
              25      No. 81) and held that the foreclosure sale extinguished the deed of trust. (ECF No. 92). On August
              26      6, 2018, U.S. Bank filed a notice of appeal. (ECF No. 93).
              27             On September 13, 2018, the Nevada Supreme Court issued a ruling clarifying how courts
              28      should apply NRS 116.3116 et seq. (“Chapter 116”)—the statute that Azure relied on when it

James C. Mahan
U.S. District Judge                                                  -2-
                1     foreclosed on the property. See Bank of America, N.A. v. SFR Investments Pool 1, LLC, 427 P.3d
                2     113 (Nev. 2018) (“Bank of America”).
                3            On October 24, 2018, U.S. Bank filed a motion for reconsideration. (ECF No. 98). On
                4     December 21, 2018, the Ninth Circuit stayed appellate proceedings pending the court’s indicative
                5     ruling on U.S. Bank’s motion. (ECF No. 106). On March 12, 2019, the court filed an indicative
                6     ruling stating that it would grant U.S. Bank’s motion upon remand from the Ninth Circuit. (ECF
                7     No. 107). On March 27, 2018, the Ninth Circuit remanded this case for the limited purpose of
                8     allowing the court to enter its indicative ruling. (ECF No. 108).
                9     II.    Legal Standard

              10             A motion for reconsideration “should not be granted, absent highly unusual
              11      circumstances.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880
              12      (9th Cir. 2009). “Reconsideration is appropriate if the district court (1) is presented with newly
              13      discovered evidence, (2) committed clear error or the initial decision was manifestly unjust, or (3)
              14      if there is an intervening change in controlling law.” School Dist. No. 1J v. ACandS, Inc., 5 F.3d
              15      1255, 1263 (9th Cir. 1993).
              16             Rule 60(b) “permits a district court to reconsider and amend a previous order,” however
              17      “the rule offers an extraordinary remedy, to be used sparingly in the interests of finality and
              18      conservation of judicial resources.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003)
              19      (internal quotations omitted). A motion for reconsideration is also an improper vehicle “to raise
              20      arguments or present evidence for the first time when they could reasonably have been raised
              21      earlier in litigation.” Marlyn Nutraceuticals, 571 F.3d at 880.
              22      III.   Discussion

              23             U.S. Bank argues that the foreclosure sale did not extinguish the deed of trust because it
              24      sufficiently tendered the superpriority portion of the lien. (ECF No. 98). In light of the Nevada
              25      Supreme Court’s holding in Bank of America, the court agrees.
              26             Under NRS 116.31166(1), the holder of a first deed of trust may pay off the superpriority
              27      portion of an HOA lien to prevent the foreclosure sale from extinguishing the deed of trust. See
              28      Nev. Rev. Stat. § 116.31166(1); see also SFR Investments, 334 P.3d at 414 (“But as a junior

James C. Mahan
U.S. District Judge                                                  -3-
                1     lienholder, BOA could have paid off the SHHOA lien to avert loss of its security . . .”). The
                2     superpriority portion of the lien consists of “the last nine months of unpaid HOA dues and
                3     maintenance and nuisance-abatement charges,” while the subpriority piece consists of “all other
                4     HOA fees or assessments.”         SFR Investments, 334 P.3d at 411; Horizons at Seven Hills
                5     Homeowners Association v. Ikon Holdings, LLC, 373 P.3d 66 (Nev. 2016).
                6            In Bank of America, the Nevada Supreme Court held that a foreclosure sale did not
                7     extinguish a first deed of trust when Bank of America, the holder of the deed of trust, used the
                8     HOA’s representations to calculate and tender the sum of nine months of delinquent assessments.
                9     Bank of America, N.A. v. SFR Invs. Pool 1, LLC, 427 P.3d 113, 121 (Nev. 2018). Although the
              10      superpriority portion of an HOA lien typically includes maintenance and nuisance abatement
              11      charges, the court held that “Bank of America tendered the correct amount to satisfy the
              12      superpriority portion of the lien . . . [because] the HOA did not indicate that the property had any
              13      charges for maintenance or nuisance abatement.” Id. at 118.
              14             The Nevada Supreme Court’s holding in Bank of America controls the court’s analysis in
              15      this case. Like Bank of America, where Bank of America relied on the HOA’s representations to
              16      calculate nine months of assessments, U.S. Bank’s predecessor in interest relied on Azure’s ledger
              17      to calculate nine months of assessments. See id. at 118; (ECF Nos. 80-3, 80-16). Further, Azure,
              18      like the HOA in Bank of America, has not indicated that the property had any charges for
              19      maintenance or nuisance abatement. See Bank of America, 427 P.3d at 118; (ECF Nos. 80-3).
              20      Thus, when U.S. Bank’s predecessor in interest sent a check for nine months of assessments to
              21      Azure, it properly tendered the superpriority portion of the lien.
              22             Therefore, the nonjudicial foreclosure sale did not extinguish the deed of trust. See Bank
              23      of America, 427 P.3d at 121 (“It follows that after a valid tender of the superpriority portion of an
              24      HOA lien, a foreclosure sale . . . cannot extinguish the first deed of trust”).
              25      IV.    Conclusion

              26             Pursuant to the Ninth Circuit’s remand, the court will grant U.S. Bank’s motion for
              27      reconsideration consistent with the court’s March 12, 2019, indicative ruling.
              28      ...

James C. Mahan
U.S. District Judge                                                    -4-
                1            Accordingly,
                2            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that U.S. Bank’s motion for
                3     reconsideration (ECF No. 98) be, and the same hereby is, GRANTED.
                4            IT IS FURTHER ORDERED that the court order filed on July 5, 2018, (ECF No. 92) be,
                5     and the same hereby is, VACATED.
                6            IT IS FURTHER ORDERED that plaintiff shall prepare and submit to the court a proposed
                7     judgment consistent with the foregoing within fourteen (14) days of the date of this order.
                8            DATED March 29, 2019.
                9                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -5-
